Citation Nr: 1133752	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for internal derangement of the left knee with arthrotomy and removal of the medial meniscus.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These issues come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

In an April 2011 hearing, the Veteran reported that he receives social security disability by the Social Security Administration (SSA).  While SSA disability records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Thus, the Board finds that the AMC should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Additionally, the Veteran indicated during his Board hearing that he was treated privately for his left knee disorder.  As there are no private treatment records pertaining to the Veteran's knee disability during the claims period associated with the claims file, the AMC should attempt to obtain those records.  

Finally, it is noted that the Veteran underwent a VA examination by an orthopedic surgeon in June 2009 for the evaluation of his left knee.  In the report of that examination, the physician first indicated that the Veteran's claims file was not available for review but later indicated that the claims file had been reviewed.  In order to rectify this discrepancy, it is necessary to return the Veteran's claims file to the examiner who had conducted the June 2009 examination for the purpose of a review of the Veteran's claims file, a comment as to whether he needs to modify or alter his opinions based upon that review, and any other appropriate action that the physician would deem necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his left knee disability since May 2008.  Of specific interest are any private treatment records related to treatment of the Veteran's left knee.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC should contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefit (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and his representative so advised in writing.

3.  Thereafter, the Veteran's claims file should be provided to the orthopedic surgeon who had examined the Veteran's left knee in June 2009 for the purpose of a review of that claims file.  The physician should be asked to comment as to whether he needs to modify or alter his opinions based upon that review, and/or whether any other action is would be necessary (e.g., additional examination of the Veteran).  The examination of the Veteran should be scheduled only if the physician deems it necessary following the review of the claims file.  If, but only if, the orthopedic surgeon who conducted the June 2009 VA examination is not available for such review, however, the Veteran should be scheduled for an additional examination by a physician for the evaluation of the Veteran's left knee, to include a review of the Veteran's claims file.  

4.  Thereafter, the AMC should determine whether any additional development is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the December 2009 statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

